Citation Nr: 0216896	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-17 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for recurrent major 
depressive disorder, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from July 1967 to 
April 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Seattle, Washington, Regional Office (RO).  

Entitlement to service connection for PTSD was denied by an 
August 1999 rating decision, and review of the record does 
not show that the appellant timely filed an appeal as to 
that denial.  In May 2001, he again indicated he was seeking 
service connection for PTSD.  The matter of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD is not 
inextricably intertwined with the current claim and has not 
been developed for appellate consideration by the RO.  
Therefore, this matter is referred to the RO for appropriate 
action.  

Although the appellant's representative argues that the 
appellant should be afforded another VA psychiatric 
examination because he was under the influence of 
medications at the July 2001 VA examination, the Board finds 
that that the examination results are valid for rating 
purposes.  Additionally, while the representative has 
requested that the appellant's psychiatric disability be 
evaluated under the criteria for rating PTSD, the Board 
notes that the criteria for rating major depressive 
disorder, under Diagnostic Code 9207, is identical to the 
criteria for rating PTSD, under Diagnostic Code 9411.  


FINDING OF FACT

The appellant's recurrent major depressive disorder is 
manifested by no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  The service-
connected psychiatric disability is productive of no more 
than definite (moderately large) social and industrial 
impairment.  

CONCLUSION OF LAW

The schedular criteria for a rating greater than 30 percent 
for recurrent major depressive disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. 
Part 4, Diagnostic Code 9203-9434 (1996, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in the August 1996, February 1999, and 
August 1999 rating decisions, the October 1996 statement of 
the case (SOC) and the February 2002, August 1999, and 
January 2002 supplemental statements of the case (SSOCs) of 
the evidence necessary to substantiate his claim for a 
higher disability rating for his service-connected major 
depressive disorder, and of the applicable laws and 
regulations.  The January 2002 SSOC informing him as to what 
evidence was necessary in order for VA to grant his claim.  
It informed him of the changes in the law requiring VA to 
obtain certain evidence and that VA would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  Additionally, along with a 
copy of each of the aforementioned rating decisions, the 
appellant was sent a VA Form 4107 explaining his rights in 
the VA claims process.  The Board concludes that the 
discussions in the rating decisions, the SOC, and the SSOCs 
adequately informed the appellant of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service 
medical records, VA and private medical treatment records 
since service, and copies of the reports of all the VA 
psychiatric examinations that have been conducted throughout 
the years in connection with the appellant's applications 
for increased ratings.  Further, in keeping with the duty to 
assist, the appellant was provided VA psychiatric 
examinations in March 1997 and July 2001.  The appellant has 
not identified any additional records that may still be 
outstanding.  The Board notes that the appellant presented 
testimony regarding his claim at a July 2000 Regional Office 
hearing and again at a Travel Board hearing held in July 
2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate a blind, unquestioning adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Review of the appellant's service medical records show that 
he was seen on several occasions for psychiatric 
consultation.  

VA hospitalization records and reports of psychiatric 
examinations, dated in the 1970's and 1980's reveal that the 
appellant was diagnosed with paranoid schizophrenic 
reaction, although the examiner at a March 1979 examination 
stated that paranoid schizophrenic reaction was not in 
evidence as an overt psychosis.  VA hospitalization records 
also show that the appellant underwent a right L4-5 
hemilaminectomy and diskectomy in August 1989 as a result of 
a back injury in an April 1988 fall while working.  

A November 1992 psychiatric evaluation performed for the 
Social Security Administration noted that the appellant 
claimed he was unable to work due to his back injury and the 
resulting surgery thereon.  He was described as isolative, 
withdrawn, and hypervigilant with an exaggerated startle 
response.  He related poorly, but had fairly intact 
cognitive skills.  The examiner felt that the appellant had 
a guarded prognosis for significant improvement over the 
next year and had a good prognosis for eventual recovery.  

At a March 1994 VA psychology evaluation, the appellant 
indicated that he had worked continuously from 1977 to 1988 
in positions of aircraft maintenance with all but one job 
change having been due to recession based lay-offs, business 
closures, business buy-outs, or leaving for better jobs.  He 
reported that he had once been fired for drinking on the 
job.  The psychologist stated that he was unable to find the 
necessary connection between the appellant's employment 
handicap and his service-connected disability, and that by 
the appellant's reports, his psychosis had resulted in some 
work place anxiety and irritability, but had not caused his 
employment handicap.  

The appellant reported for a March 1997 VA psychiatric 
examination in a disheveled and unshaven state, and was 
morbidly obese.  He was described as hostile and sad, with a 
rather dramatic expression and a constricted, congruent 
affect.  He was relevant and coherent with spontaneous, 
abrupt, and occasionally vague speech.  Motor activity was 
within normal limits.  He was alert and oriented to person, 
place, time, purpose, and date.  Judgment was grossly 
intact.  Fund of knowledge was appropriate.  He denied 
hallucinations, delusions, thought assertion, or 
broadcasting.  No ideas of reference were elicited.  The 
assessment was that the appellant was certainly not 
schizophrenic, did not have PTSD, and what he had was 
alcoholism with severe character pathology resulting in 
chronic depression.  

VA outpatient records dated from 1998 to 2000 show that in 
November 1998 the appellant was alert but unhappy, with a 
constricted affect as usual, staring eye contact, and 
spontaneous and articulate speech, especially about his plan 
to die without a mess by starving himself.  In April 2000, 
he stated that he was fearful; had intrusive, recurrent 
thoughts of morbid experiences in the military, nightmares; 
and experienced flashbacks, exaggerated startle response, 
difficulty concentrating, poor sleep with restlessness, 
hypervigilance, paranoia, and irritability.  He indicated 
that he was easily angered, very depressed, fearful with 
anhedonia, and had a declining appetite that had resulted in 
a 30 pound weight loss in one month.  He described very low 
self esteem/self condemnation, poor concentration and short 
term memory, recurrent thoughts of death and dying without 
suicidal or homicidal intentions, low energy, fatigue, 
confusion, frustration, and much back and temporal 
mandibular joint pain.  In evaluating the appellant's mental 
status, the examiner stated that the appellant looked 
agitated, anxious, depressed, and unkempt, that he was 
disheveled, cooperative, and often tearful, with fair eye 
contact, and that he had spontaneous, normal, and productive 
speech that was coherent and relevant, a very depressed, 
confused, and fearful mood, and a labile, tearful affect, 
without suicidal or homicidal ideation, or psychosis.  He 
was alert and oriented in four spheres, with intact insight 
and judgment.  The diagnoses were PTSD; severe, recurrent 
major depressive disorder; polysubstance abuse, in partial 
remission; and psychosis, not otherwise specified, in 
remission.  

The appellant was hospitalized at a VA medical facility 
later in April 2000 for psychiatric treatment.  He talked of 
killing himself with carbon monoxide because of the extreme 
pain he was experiencing in his back and jaw.  He indicated 
that he was estranged from his two daughters (18 and 19 
years old, respectively) and felt unresolved grief over the 
death of two friends during the past year.  He gave a 
history of recent use of crack cocaine.  He was admitted 
feeling really depressed and wanting to kill himself or 
someone else.  He was feeling very angry, agitated, and 
irritable, and described poor sleep and appetite, along with 
heart pain, temporal mandibular joint pain, and back pain.  
He complained of low energy, reduced concentration, very low 
self esteem, and feelings of worthlessness, hopelessness, 
and helplessness.  He described problems with cold flashes 
and sweating at night, from which he would awaken with the 
bed wet, nightmares of the war and people dying, visions of 
the war, startle response, feelings of anxiousness, 
persistent auditory hallucinations involving a voice telling 
him to kill himself or others, visual hallucinations 
involving visions of stars and meadows, and paranoid 
ideation.  

On mental status evaluation at the April 2000 hospital 
admission, the appellant was found to be ungroomed, 
disheveled, bearded, angry, anxious, irritable, and fidgety 
to some point, with poor eye contact, and a low level of 
hygiene.  He was not able to interact with the interviewer; 
rather it was felt he was somewhat "horse-tied."  
Psychomotor activity was somewhat agitated with poor eye 
contact.  Mood was depressed and somewhat irritable.  Affect 
ranged from blunted to somewhat restricted.  Speech and 
language appeared to be under productive and pressured, with 
angry wording.  There was no tangentiality, 
circumstantiality, or flight of ideas.  Thought content 
revealed visual and auditory hallucinations, homicidal and 
suicidal ideation, and poor insight and judgment.  He was 
oriented to person, place, and date.  The veteran requested 
early discharge on the following day due to urgent problems 
with his daughter.  The diagnoses included polysubstance 
abuse in partial remission, rule out recurrent major 
depressive disorder and rule out depression due to general 
medical illness.  

At a July 2000 Regional Office hearing, the appellant 
provided testimony regarding his psychiatric problems.  He 
indicated that he only had one friend, whose friendship had 
been sealed 25 years before when they had both survived a 
plane crash, that he experienced nightmares five nights a 
week, that he averaged three to four hours of sleep a night, 
that he avoided crowds, and that he had not worked since 
1991 following back surgery.  

The appellant underwent a VA psychiatric evaluation in July 
2001, which lasted approximately one hour and included 
review of the C-file and medical file prior to the 
interview.  Evaluation procedures were discussed, and the 
appellant understood the purpose of the exam.  He reported 
that he lived in an apartment in Libby, Montana, along with 
his 21-year- old daughter and her boyfriend, and that he had 
moved to the area in order to attempt to overcome a serious 
drug and alcohol problem.  He stated that his daughter, with 
whom he had good relations, and her boyfriend, whom he did 
not like, moved in with him in order to assist him during 
his recuperation.  He reported that he spent most of his 
time watching TV, surfing the Internet, or reading the 
Bible, and that he had no friends in the area but did see 
his father, who lived in the vicinity, twice a week.  During 
the interview, the appellant became quite despondent, 
stating that he was once again addicted to drugs in the form 
of his prescribed medications, Oxychodone, which he took 
twice a day, and Percocet, which he took three to four times 
a day as needed.  He denied taking more than the prescribed 
amount of medication but stated that he knew he would have 
to go through withdrawal once he quit again.  The appellant 
reported that he last worked in 1992, at which time his use 
of drugs and his chronic back pain had made it impossible to 
maintain employment.  

The appellant's subjective complaints at the July 2001 
examination included severely disrupted sleep, with a total 
night's sleep being approximately two hours.  He 
characterized himself as drugged out and in pain, which he 
estimated to be at the top of the scale and so severe that 
he wished he were dead.  He reported his pain was primarily 
located in the right side of his chest, in the torn rotator 
cuff, in the back, and in the right knee.  He stated that 
his appetite was poor, (he would eat one sandwich a day) and 
that he had lost 50 pounds since a May 2001 motor vehicle 
accident.  He reported that his mood was depressed, ("scared 
and guilty"), his memory and concentration poor, and his 
sexual desire non-existent.  He described nighttime auditory 
hallucinations that were "voices from the past" such as "the 
final checklist for descent in an aircraft."  He reported 
that he spent time on the Internet researching the P-3 
Orion, and that the capture of a spy plane by China that had 
been recently in the news turned his thoughts to friends who 
died.  He indicated that at times he saw bright sparkles in 
his peripheral vision and a mirror like flash at the center 
of his vision.  When asked what he thought the future held 
for him he stated "I would like to be dead," and then cried 
"I want out, I can't take this."  The appellant reported a 
depressed mood daily, loss of interest in almost all 
activities, disrupted sleep, chronic feelings of fatigue, a 
decreased ability to think and concentrate, and recurrent 
thoughts of death, although his suicidal ideation did not 
include any intent or plan.  

The examiner at the July 2001 VA examination observed that 
the appellant was casually dressed, indifferently groomed, 
wore a loose shirt, blue pants, and black shoes, and 
appeared unkempt and unshaven.  He used a wheelchair for 
ambulation.  His appearance was considered generally 
consistent with his stated age.  Motor functioning appeared 
to be slowed, and he maintained a glazed expression 
throughout the interview that suggested he was heavily 
medicated.  He was generally cooperative but did appear to 
be quite guarded.  He was extremely emotionally labile, 
attentive while maintaining only infrequent eye contact, 
alert, and oriented times three.  The examiner stated that 
he did not observe anything that suggested the existence of 
delusions, hallucinations, or any other symptoms indicating 
psychosis.  As noted above, the appellant reported passive 
suicidal ideation without any intent or plan.  Memory 
appeared to be grossly intact, and he demonstrated an 
adequate fund of general knowledge.  Speech was slow and 
mumbled at times, articulation was fair, and speech content 
was coherent but frequently vague and, at times, irrelevant 
to the question asked.  He was able to minimally participate 
in appropriate social dialogue.  There was no evidence of a 
formal thought disorder.  Facial expression was 
predominately sad and apathetic.  Affect was dysphoric and 
labile, with the appellant becoming tearful at times.  He 
appeared to have an impaired ability to make reasonable and 
realistic life decisions.  He had fair insight into his 
behavior and emotions and the effect that he had on others.  
He was considered to be capable of handling his benefit 
payments in his own best interest.  

The examiner reported that the appellant's responses on the 
Personality Assessment Inventory yielded a profile of 
doubtful validity, as the number, severity, and particular 
combinations of symptoms endorsed by the appellant were 
highly unusual and most frequently seen in individuals 
attempting to feign serious mental illness.  A malingering 
index of 4 suggested that it was quite likely the appellant 
was attempting to intentionally distort the clinical 
picture.  His responses on the MCMI-II yielded a profile 
considered valid; however the modifier indices also 
indicated exaggeration of symptomatology.  His responses 
yielded clinical elevations on the schizoid, avoidant, 
passive-aggressive, schizotypal, and borderline personality 
scales, as well as on the anxiety, dysthymic, alcohol 
dependence, thought disorder, and major depression syndrome 
scales.  The examiner stated that, taken as a whole, the 
results suggested a high probability of symptoms 
exaggeration and cast doubt on the appellant's self-report, 
and, therefore, on the basis of psychological testing as 
well as the internal consistency of information and history, 
the appellant was not thought to be a highly reliable 
informant.  

In summation, the examiner felt that the appellant's 
presentation suggested a major depressive episode with 
depressive symptoms exacerbated by a recent motor vehicle 
accident that had left him with additional physical problems 
and, by his account, intolerable pain.  Psychological 
testing and history contained in the C-file and medical 
records suggested a pattern of exaggerating symptomology or 
overstating disability, and, consequently, his symptom 
report could not be taken entirely at face value.  His 
central problems appeared to be longstanding character 
traits and repeated problems with substance abuse and 
alcohol dependence, and numerous physical complaints that he 
reported seriously impaired his functioning.  The examiner 
indicated that the appellant's chronic depression appeared 
to be associated with all of the factors outlined above, and 
that at the time of assessment he presented himself as 
experiencing an exacerbation of depression as a result of 
his chronic pain due to physical injury.  The examiner 
stated that the appellant's depression alone would be 
unlikely to render him unemployable, but that his depression 
in combination with his Axis II disorder would cause 
definite impairment in most areas of functioning and, if 
further exacerbated by drug and alcohol use, would make 
conventional competitive employment very unlikely. The 
examiner opined that since the appellant's depressive 
disorder was so intimately commingled with his Axis II 
disorder, as well as with current situational stressors, and 
since his self-report could not be assumed accurate, 
assessing the degree of disability relating only to the 
service-connected depressive disorder would be purely 
speculative.  The diagnoses were as follows:  Axis I- 
alcohol dependence in early full remission by self-report, 
polysubstance abuse in early full remission by self-report, 
prescription opioid dependence by patient self-report, and 
recurrent major depressive disorder; Axis II- personality 
disorder, not otherwise specified (borderline and passive- 
aggressive traits); Axis III- status post motor vehicle 
accident, with tibial plateau fracture and partial rotator 
cuff tear; and Axis IV- poor social support, unemployment, 
and chronic interpersonal problems.  GAF was 50.  

VA outpatient records, dated in 2001 and 2002 show that, in 
March 2002, the appellant reported no changes in his 
depression or PTSD symptoms and indicated he felt anxious 
all the time and was experiencing more intense nightmares 
that were not only about the war.  He was observed as being 
alert, active, and cooperative, with good eye contact, 
relevant and coherent speech that was normal in tone and 
volume, a depressed and anxious mood, a full range affect, 
and no evidence of perceptual or thought disorder.  A July 
2002 record revealed that the appellant was feeling anxious.  
He reported that a female friend had overdosed the week 
before and that an aunt had died of cancer.  He denied 
suicidal or homicidal thoughts, and indicated that he did 
not remember having nightmares, flashbacks, or intrusive 
thoughts.  He was sleeping five to five and a half hours a 
night, and feeling rested in the mornings.  He denied 
alcohol or drug abuse.  Observations were similar to those 
made in March 2002.  The diagnoses in both March 2002 and 
July 2002 were PTSD and recurrent major depression.  

In presenting testimony at a July 2002 Travel Board hearing, 
the appellant stated that he was dissatisfied with the VA 
psychiatric examination provided him in July 2001 and that 
his primary psychiatric problem involved his PTSD rather 
than his depression.  He also indicated that he had been 
awarded Social Security benefits because of his heart 
problems.  

Service connection was granted for paranoid schizophrenic 
reaction by a March 1972 rating decision, which awarded a 30 
percent rating under Diagnostic Code 9203 from April 10, 
1971.  An April 1979 rating decision reduced the rating for 
the appellant's paranoid schizophrenic reaction to 10 
percent, effective July 1, 1979.  A March 1994 rating 
decision reclassified the appellant's psychiatric disorder 
as being recurrent major depressive episode, history of 
paranoid schizophrenic reaction, evaluated under Diagnostic 
Code 9207.  A February 1999 rating decision assigned a 
30 percent rating for the appellant's recurrent, major 
depressive disorder, history of paranoid schizophrenic 
reaction under Diagnostic Code 9434.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall 
be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Because the appellant's claim of entitlement to a 
compensable evaluation for his major depressive disorder was 
initiated before the rating criteria for evaluating mental 
disorders were changed on November 7, 1996, the Board will 
review the claim under both sets of criteria in order to 
accord him evaluation under the set of criteria that is more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the general rating formula for mental disorders prior 
to November 7, 1996, a 100 percent evaluation was assigned 
for major depressive disorder when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
or when the attitudes of all contacts except the most 
intimate so adversely affected as to result in virtual 
isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).  A 
70 percent evaluation is assigned when the veteran's ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is assigned when 
there is considerable impairment in the ability to establish 
or maintain effective or favorable relationships with 
people, and when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation is assigned for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9207, prior to November 7, 1996.  

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and it 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that "has more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2002).

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when major depressive disorder results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434, effective November 7, 1996.  

In evaluating the appellant's service-connected major 
depressive disorder, the Board finds that his current 
symptomatology more nearly approximates the criteria for a 
30 percent rating under either the old or new criteria.  In 
assessing his social and industrial impairment under the old 
criteria, his psychiatric symptoms appear to present 
definite (moderately large) impairment, and do not 
approximate considerable or severe.  The medical records 
from 1992 and 1994 suggest that his psychiatric disability 
had a good prognosis and did not cause an employment 
handicap.  The 1997 evaluation did not find the presence of 
acquired psychiatric pathology.  While more recent findings 
have suggested more significant psychiatric disability, the 
record is also clear that the veteran is not being frank 
with his self-reported symptoms of psychiatric difficulties.  
The Board notes that the examiner at the July 2001 VA 
examination stated that, taken as a whole, the results 
suggested a high probability of symptoms exaggeration and 
cast doubt on the appellant's self-report, and, therefore, 
on the basis of psychological testing as well as the 
internal consistency of information and history, he was not 
thought to be a highly reliable informant.  Following a two 
day period of hospitalization in April-May 2001, though 
significant symptoms were reported, the primary diagnosis 
was polysubstance abuse, in partial remission.  Hence, the 
Board does not find that his psychiatric symptomatology more 
nearly approximates the old criteria for a 50 percent 
rating.  

While the medical evidence has suggested  that he 
experiences the flattened affect, impaired judgment, and 
some of the reduced reliability and productivity necessary 
for a 50 percent rating under the new criteria, the recent 
examination shows that his central problems appear to be his 
character disorder and polysubstance abuse and the medical 
records taken as a whole suggest a pattern of exaggerating 
symptomatology or overstating disability.  The hospital 
summaries and outpatient treatment reports from 2000 
disclose ongoing substance abuse.  The most recent examiner 
specified that the veteran's depression in combination with 
his personality disorder would cause definite (moderately 
large) impairment, but would not render him unemployable, 
unless the alcohol and substance abuse was taken into 
account.   In essence, the Board does not find that the 
service-connected psychiatric disability results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Thus, a rating greater than 30 percent 
rating is not warranted for the appellant's recurrent, major 
depressive disorder.  

Furthermore, the appellant's psychiatric symptomatology does 
not demonstrate that his major depressive disorder is 
productive of severe social and industrial impairment so as 
to warrant a 70 percent rating under the old criteria.  
While he has described some suicidal ideation at times, has 
appeared disheveled and unkempt, and has shown some 
inability to establish and maintain effective relationships, 
symptoms such as obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; and difficulty in adapting to 
stressful circumstances have not been manifested.  

While the appellant has indicated he has been awarded Social 
Security benefits, he indicated at his July 2002 Travel 
Board hearing that those benefits had been awarded because 
of his heart problems.  The Board also notes that the 
appellant has indicated on several occasions that he was 
forced to stop working in the early 1990's due to a back 
injury and the resulting surgery he was forced to undergo on 
his back.  Therefore, the Board does not find that the 
appellant's service-connected recurrent, major depressive 
disorder results in unemployability.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2002).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In this case, the evidence of record does not 
indicate the veteran is frequently hospitalized due to his 
service-connected psychiatric disability (many of the 
hospitalizations have been due to substance abuse, as 
previously discussed.  Also, there is no objective evidence 
of marked interference in his employment due to the service-
connected psychiatric disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.  


ORDER

A rating greater than 30 percent for recurrent, major 
depressive disorder is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

